


Exhibit 10.2

 

IBM SUPPLEMENTAL EXECUTIVE RETENTION PLAN

 

Effective July 1, 1999

 

(As Amended Through February 17, 2006)

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Article 1 - Purpose

1

Article 2 - Definitions

1

Article 3 - Coverage and Effect

4

Article 4 - Management and Administration

5

Article 5 - Claims Procedure

6

Article 6 - Service Credit

7

A. Non-U.S. Service

7

B. Service Credit for Leaves of Absence

7

Article 7 - Eligibility for SERP Benefits

8

Article 8 - SERP Benefits

8

A. Formula

8

B. Reduction for SERP Benefits Payable Prior to Age 60

9

C. Form and Method of Payment

9

D. Effective Date of Election

9

E. Revocation of Election

9

F. SERP Benefit for Disabled Participants

10

Article 9 – Preretirement Survivor Annuity

10

Article 10 - Suspension of SERP Benefits for Re-Employed Participants

10

Article 11 - Forfeiture

11

A. Detrimental Activities

11

B. Forfeiture and Rescission

11

Article 12 - Information for SERP Benefit Calculations

12

Article 13 – Non-Alienation of SERP Benefits

12

Article 14 – Withholding Taxes

12

Article 15 – Distributions to Minors and Incompetents

12

Article 16 – No Right to Employment

13

Article 17 – Unfunded Plan

13

Article 18 - Miscellaneous

13

A. Construction

13

B. Severability

13

C. Titles and Headings Not to Control

13

D. Complete Statement of the Plan

14

E. Booklets and Brochures

14

Article 19 – Situs of Plan; Governing Law

14

Appendix A - Transition Rules

15

 

--------------------------------------------------------------------------------


 

Appendix B - IBM Supplemental Executive Retirement Plan (the Prior Plan)

16

Article 1 - Purpose

17

Article 2 - Definitions

17

Article 3 – Coverage and Effect

19

Article 4 – Management and Administration

20

Article 5 – Claims Procedure

21

Article 6 – Service Credit

21

A. Foreign Service

21

B. Service Credit for Leaves of Absence

22

C. Other Service Credit

22

Article 7 – Retirement Date and Commencement of Benefits

22

A. Foreign Service

22

B. Early Retirement Date

22

C. Commencement of SERP Benefits

23

Article 8 – SERP Benefits

23

A. Normal Retirement Benefit

23

B. SERP Benefit

24

C. Form and Method of Payment

25

D. Effective Date of Election

26

E. Revocation of Election

26

F. SERP Benefits for Disabled Participants

26

Article 9 – Preretirement Spousal Annuity

27

Article 10 – Suspension of Benefits for Reemployed Retired Participants

27

Article 11 - Forfeitures

28

A. Competitive or Prejudicial Conduct

28

B. Disclosure of Confidential Information

28

C. Disclosure and Assignment of Rights

28

D. Forfeiture and Rescission

29

Article 12 - Information for Benefits Calculations

29

A. Incomplete or Incorrect Information

29

B. Overpayments

29

Article 13 – Alienation of Benefits

30

Article 14 – Withholding Taxes

30

Article 15 – Distributions to Minors and incompetents

30

Article 16 – No Right to Employment

31

Article 17 – Unfunded Plan

31

Article 18 - Miscellaneous

31

 

--------------------------------------------------------------------------------


 

A. Construction

31

B. Severability

31

C. Titles and Headings Not to Control

31

D. Complete Statement of Plan

32

E. Booklets and Brochures

32

Article 19 – Situs of Plan; Governing Law

32

Appendix C – Heritage PwCC Partner Plan

33

 

--------------------------------------------------------------------------------


 

ARTICLE 1 - Purpose

 

International Business Machines Corporation, a New York corporation, has
established the IBM Supplemental Executive Retention Plan (the “SERP” or the
“Plan”) with the intention of attracting and retaining executives whose skills
and talents are important to IBM’s operations by providing a monthly
post-employment income that supplements benefits under the IBM Personal Pension
Plan.

 

ARTICLE 2 - Definitions

 

a.                                  Actuarial Equivalent - when comparing a
benefit differing in time, period or manner of payment from another benefit,
having the same value (as of the relevant Annuity Commencement Date unless
otherwise specified in the Plan) as determined by the Plan Administrator based
on the actuarial assumptions specified under the term “Actuarial Equivalent” in
Section 2.1 of the IBM Personal Pension Plan.

 

b.                                 Annuity Commencement Date - the first day of
the month following a Participant’s termination of employment with IBM and
members of the IBM controlled group within the meaning of Section 414(b) of the
Internal Revenue Code, which is the date as of which SERP Benefits commence.

 

c.                                  Beneficiary - a person who is designated by
a Participant or by the terms of the Plan to receive a SERP Benefit under the
Plan in respect of a deceased Participant.  A Beneficiary shall not be
considered a Participant by virtue of this definition.

 

d.                                 Benefit Service - an Executive’s Continuous
Service while a Regular Employee or a Leave of Absence Employee and while
accruing benefits under the IBM Personal Pension Plan or any predecessor plan,
rounded to the next completed month, except that Benefit Service shall not
exceed 35 years and shall not include periods of Continuous Service that occur
prior to the latest date of hire or rehire with IBM except as provided in
ARTICLE 6 hereof.

 

e.                                  Board - the Board of Directors of IBM.

 

f.                                    Choice 1 Employee - an individual who is
defined as a Choice 1 Employee under the IBM Personal Pension Plan.

 

g.                                 Compensation - salary and recurring payments
under any form of variable compensation plan (such as the Variable Pay Program
and the Annual Incentive Program but not any Long-Term Incentive Plan) in the
Plan Year when earned, even if such amounts are paid after the Participant
terminates employment. Compensation includes additional compensation, including
but not limited to payments for nonscheduled workdays, overtime and shift
premium.

 

Effective on or after July 1, 1999, for a Participant who is a Sales Executive
assigned commission targets (or similar results-based compensation targets, as
designated by the Company), and effective on and after January 1, 2000 for any
other Participant assigned commission targets (or similar results-based

 

1

--------------------------------------------------------------------------------


 

compensation targets, as designated by the Company), Compensation shall equal
the sales plan target commission established for such a Participant based on the
respective incentive plan payout tables, and is credited monthly on a pro rata
basis.

 

Neither separation allowances, special termination incentives, payments under
any individually-negotiated separation arrangement, special awards, cash in lieu
of accrued unused vacation, nor deferred and accrued vacation payments to
terminating Employees shall be considered Compensation. Compensation shall
include only such additional items as are specifically approved by the
Committee.

 

Otherwise eligible compensation deferred or reduced under the provisions of
Section 125, 129, 132(f)(4), or 401(k) of the Internal Revenue Code and amounts
deferred under the IBM Executive Deferred Compensation Plan, or any predecessor
or successor plan thereto (in the year the amounts are deferred instead of being
paid) are included in this definition.

 

Compensation shall not include amounts paid under the LTD Plan.

 

h.                                 Continuous Service - service that is defined
as Continuous Service under the IBM Personal Pension Plan except as provided in
ARTICLE 6 hereof.

 

i.                                     Domestic Partner - an individual who is
defined as the Domestic Partner of a Participant under the IBM Personal Pension
Plan.

 

j.                                     Domestic Subsidiary - a Subsidiary
organized and existing under the laws of the United States or any state,
territory or possession thereof, provided, however, that the Plan shall not be
deemed to cover the employees of any Domestic Subsidiary unless so authorized by
the chief human resources officer of IBM.

 

k.                                  Early Retirement Date - a date that is
defined as an Early Retirement Date under the IBM Personal Pension Plan.

 

l.                                     Eligibility Service - an Executive’s
Continuous Service while a Regular Employee or a Leave of Absence Employee,
truncated to years and completed months, except that Eligibility Service shall
not include periods of Continuous Service that occur prior to the latest date of
hire or rehire with IBM except as provided in ARTICLE 6 hereof.

 

m.                               ERISA - the Employee Retirement Income Security
Act of l974, as amended from time to time.

 

n.                                 Executive - a Regular Employee who is
classified as an Executive in the sole discretion of the Company’s chief human
resources officer.

 

o.                                 Executive Compensation and Management
Resources Committee (also, the “Committee”) - the Executive Compensation and
Management Resources Committee of the Board or such other persons or group as
said Board may appoint to serve as the Committee.

 

2

--------------------------------------------------------------------------------


 

p.                                 IBM or Company - International Business
Machines Corporation and its Domestic Subsidiaries, excluding foreign offices of
IBM except as otherwise provided in these Articles.

 

q.                                 IBM Personal Pension Plan - the Plan which
amends and restates the terms of the IBM Retirement Plan effective as of
January 1, 1995.

 

r.                                    IBM Retirement Plan - the retirement plan
established by IBM pursuant to a resolution of its Board effective December l8,
l945, as amended from time to time which was amended and superseded by the IBM
Personal Pension Plan.

 

s.                                  Leave of Absence Employee - an individual
who commences a leave of absence granted under IBM’s various leave programs then
in effect, who is a Regular Employee immediately before such leave of absence
and who resumes the status of a Regular Employee for at least 30 consecutive
days immediately following the completion of the leave of absence.  An
individual who is on a bridge leave is not a Leave of Absence Employee.

 

t.                                    Non-U.S. Service - service with a
Subsidiary other than a Domestic Subsidiary or with a branch of IBM or of a
Domestic Subsidiary that operates principally outside the United States, its
territories or possessions.

 

u.                                 Normal Retirement Date - the date that is
defined as the Normal Retirement Date under the IBM Personal Pension Plan.

 

v.                                 Offset Amount - the annual single life
annuity described in Section A of ARTICLE 8.

 

w.                               Participant - an Executive who meets the
requirements of ARTICLE 3, or a former Executive who is receiving SERP Benefits
pursuant to the provisions of the Plan.  A Participant in the Plan shall not be
deemed a participant in any Plan amendment nor have standing to make a claim for
benefits under any Plan amendment except to the degree any such amendment
specifically grants benefits to such Participant.

 

x.                                   Pay - (i) the annual average of the
Participant’s Compensation during the last 60 months in which Continuous Service
is earned, or (ii) the highest annual average of the Participant’s Compensation
during any five consecutive calendar years in which Continuous Service is
earned, whichever is greater.

 

y.                                 Pay Threshold - $250,000; provided that
effective January 1, 2000 and each subsequent January 1, the Pay Threshold in
effect on the preceding December 31 shall be increased by 5%, rounded to the
nearest $100. The Pay Threshold described in the preceding sentence may be
increased by any additional amount, and effective as of any date, by IBM’s chief
human resources officer in his or her sole discretion.

 

z.                                   Personal Pension Account - the account that
is defined as the Personal Pension Account under the IBM Personal Pension Plan.

 

aa.                            Plan Administrator - a person or a committee
appointed pursuant to ARTICLE 4 which shall be responsible for overseeing
reporting, disclosure, record keeping, claims review and related administrative
matters under the Plan.  If a committee is appointed to serve as the Plan
Administrator, any one of the

 

3

--------------------------------------------------------------------------------


 

members of the committee may act individually on behalf of the committee to
fulfill the committee’s duties as Plan Administrator.

 

ab.                           Plan Year - the calendar year.

 

ac.                            Prior Plan - the IBM Supplemental Executive
Retirement Plan as in effect on June 30, 1999, a copy of which is appended as
APPENDIX B and which remains in effect only as described in APPENDIX A.

 

ad.                           Regular Employee - an employee who is defined as a
Regular Employee under the IBM Personal Pension Plan.

 

ae.                            SERP Benefit - a single payment or series of
monthly payments made or due under the Plan.

 

af.                              Spouse - a person who, on the earlier of
(i) the date of the Participant’s death while employed by IBM or (ii) the
Participant’s Annuity Commencement Date, is the husband or wife of a
Participant, according to the marriage laws of the state (or country) of the
Participant’s domicile.

 

ag.                           Subsidiary - a corporation, or other form of
business organization, the majority interest of which is owned, directly or
indirectly, by IBM.

 

ARTICLE 3 - Coverage and Effect

 

A.                                   This Plan amends and restates the terms of
the Prior Plan, effective as of July 1, 1999.  A Regular Employee who is an
Executive employed by IBM on the United States payroll, and whose Pay after
June 30, 1999 equals or exceeds the Pay Threshold shall be a Participant in the
Plan.  A Regular Employee who is described in APPENDIX C (relating to certain
former partners of PwC) shall also be a Participant in the Plan, but such a
Regular Employee’s SERP Benefits under the Plan shall be described solely in
APPENDIX C.

 

B.                                     Notwithstanding any other provision to
the contrary, effective on and after May 1, 2004, an individual shall not be
entitled to a SERP Benefit unless the individual would otherwise be entitled to
a SERP Benefit under the terms of the Plan or any applicable appendix, and:

 

(1)                                  The individual is a former Executive who is
receiving a SERP Benefit as of April 30, 2004 pursuant to the provisions of the
Plan, or is a Participant who received a SERP Benefit that is suspended as of
May 1, 2004 under ARTICLE 10,

 

(2)                                  The individual is entitled to a SERP
Benefit under APPENDIX A and B, or C, or

 

(3)                                  The individual (a) is an Executive
throughout the period commencing on April 30, 2004 and ending on his or her
termination of employment with IBM, and (b) has Pay as of December 31, 2003 of
at least $319,100, or has an annualized base salary and target incentive
compensation as of May 1, 2004 of at least $319,100.

 

4

--------------------------------------------------------------------------------


 

C.                                     Notwithstanding any other provision to
the contrary other than the last paragraph of ARTICLE C5.A. (relating to the PwC
SERP Participants with Prior C&L Legacy Annual SERP Benefits under Exhibit II),
effective as of the close of business on December 20, 2005:

 

(1)                                  No individual shall accrue any SERP
Benefits under the Plan after December 31, 2007.  Thus, no individual shall
experience an increase or decrease in any SERP Benefit he or she had already
earned or accrued under the Plan as of December 31, 2007, except as provided in
this paragraph.   The amount of an individual’s SERP Benefit shall be determined
without regard to any change after December 31, 2007, in the individual’s Pay,
the individual’s service, the Pay Threshold, the Earnings Threshold or the
Breakpoint, provided, however, that any change in the individual’s age and
service shall be taken into account for purposes of determining the individual’s
eligibility to receive a SERP Benefit.  An individual is not considered to
experience an increase or decrease in any SERP Benefit for purposes of this
paragraph merely because the SERP Benefit (including the determination of any
offset for the benefit payable under the IBM Personal Pension Plan) is adjusted
because of the time or form of payment.  Notwithstanding the foregoing, an
individual’s SERP Benefit on or after January 1, 2008, may decrease to the
extent that the offset for benefits under the IBM Personal Pension Plan is
increased because of additional accruals under the IBM Personal Pension Plan
after December 31, 2007.  Notwithstanding the third sentence of this A., if a
Participant’s SERP Benefit is determined under ARTICLE 8, the amount of the
Participant’s SERP Benefit shall not be less than what the SERP Benefit would be
if the Participant’s Pay, the Participant’s Benefit Service, and the Pay
Threshold were equal to the Participant’s Pay, the Participant’s Benefit
Service, and the Pay Threshold on December 31, 2006.

 

(2)                                  If the SERP Benefit begins to be paid
during 2006, the Pay Threshold shall be $386,100 and if the SERP Benefit begins
to be paid after 2006, the Pay Threshold shall be $405,400.  With respect to the
formula in APPENDIX B, if the SERP Benefit begins to be paid during 2006, the
Breakpoint shall be $296,600 and the Earnings Threshold shall be $160,000, and
if the SERP Benefit begins to be paid after 2006, the Breakpoint shall be
$311,400 and the Earnings Threshold shall be $160,000.

 

ARTICLE 4 - Management and Administration

 

The Plan may be amended from time to time for any purpose permitted by law or
terminated at any time by written resolution of the Board or the Committee, but
only if the Committee’s action is not materially inconsistent with a prior
action of the Board.  The authority to amend or terminate the Plan shall include
the authority to amend the procedure for amending or terminating the Plan and
the authority to amend or terminate any related instrument or agreement.

 

The following persons and groups of persons shall severally have the authority
to control and manage the operation and administration of the Plan as herein
delineated:  (a) the Board, (b) the Committee, (c) IBM’s chief human resources
officer, and (d) the Plan Administrator and each person on any committee serving
as the Plan Administrator.  Each person or group of persons shall be responsible
for discharging only the duties assigned to it by the terms of the Plan.

 

5

--------------------------------------------------------------------------------


 

The Board shall be responsible only for designating those persons who will serve
on the Committee and for approving any resolution to terminate the Plan.

 

The Committee may, pursuant to a duly adopted resolution, delegate to IBM’s
chief financial officer, chief human resources officer, or Treasurer, the Plan
Administrator and/or any other officer or employee of IBM, authority to carry
out any decision, directive or resolution of the Committee.

 

The Committee shall appoint one or more executives employed by IBM to serve as
Plan Administrator or as a committee to fulfill the function of Plan
Administrator.  The Plan Administrator shall have the full power and authority,
in its sole discretion: (a) to promulgate and enforce such rules and regulations
as it shall deem necessary or appropriate for the administration of the Plan;
(b) to adopt any amendments to the Plan that are required by law; (c) to
interpret the Plan consistent with the terms and intent thereof; (d) to resolve
any possible ambiguities, inconsistencies and omissions in the Plan; and (e) to
determine eligibility for SERP Benefits and the form, amount, and timing of SERP
Benefits in accordance with the provisions of the Plan.  All such actions shall
be conclusive provided they are in accordance with the terms and intent of the
Plan and the Plan Administrator shall on a regular basis report such actions to
the Committee.  Additionally, IBM’s chief human resources officer shall appoint
and designate such other IBM employees as may be needed to provide adequate
staff services to the Committee and the Plan Administrator.

 

The Committee and/or the Plan Administrator may engage the services of
accountants, attorneys, actuaries, consultants and such other professional
personnel as they deem necessary or advisable to assist them in fulfilling their
responsibilities under the Plan.  The Committee, the Plan Administrator, and
their delegates and assistants shall be entitled to act on the basis of all
tables, valuations, certificates, opinions and reports furnished by such
professional personnel.

 

To the maximum extent permitted by IBM’s by-laws, IBM shall indemnify each
member of the Committee, the Plan Administrator, and each director, officer, and
employee or agent of the Company against any expenses and liabilities that such
person may incur as a result of any act or failure to act, in good faith, by
such person in relation to the Plan.

 

ARTICLE 5 - Claims Procedure

 

IBM’s Executive Compensation Department is responsible for advising Participants
and Beneficiaries of their SERP Benefits under the Plan.  If a Participant or
Beneficiary or putative Participant or Beneficiary believes he or she is
entitled to SERP Benefits and has not received them, the Participant or
Beneficiary must submit a written claim to the Executive Compensation
Department, IBM Corporation, New Orchard Road, Armonk, New York 10504.  If the
claim is wholly or partially denied, the Executive Compensation Department shall
furnish to the claimant a written decision setting forth the Executive
Compensation Department’s decision within 90 days after receipt of the claim (or
180 days, if an extension is required).

 

If the Executive Compensation Department denies a claim for SERP Benefits in
whole or in part, the claimant may appeal the denial of the claim in writing
within 60 days of receiving the Executive Compensation Department’s written
decision.  If the claim denial is timely appealed, the Plan Administrator shall
conduct a full and fair review of the claim.  The

 

6

--------------------------------------------------------------------------------


 

decision of the Plan Administrator shall be made not later than 60 days (or 120
days, if an extension is required) after the receipt of the appeal.

 

ARTICLE 6 - Service Credit

 

A.                                   Non-U.S. Service.  Non-U.S. Service will be
deemed as Benefit Service and Eligibility Service; provided, that such Non-U.S.
Service immediately precedes service as a Regular Employee, and that such
Non-U.S. Service ended and such subsequent service as a Regular Employee started
before July 1, 1999; and further provided, that a Participant with such Non-U.S.
Service not immediately preceded by Continuous Service with IBM must, before
credit for such Non-U.S. Service is given, complete one year of Continuous
Service as a Regular Employee subsequent to such Non-U.S. Service.

 

B.                                     Service Credit for Leaves of Absence.

 

(1)               Leave of Absence.  An individual who commences a leave of
absence granted under IBM’s various leave program practices then in effect, and
who is a Regular Employee immediately before such leave of absence, but who does
not resume the status of a Regular Employee for at least 30 consecutive days
immediately following the completion of the leave of absence (and, therefore, is
not a Leave of Absence Employee):

 

(a)          shall not be credited with Benefit Service or Eligibility Service
for the Continuous Service completed while a Regular Employee subsequent to such
leave of absence, and

(b)         shall not be eligible for a SERP Benefit unless such individual was
eligible for a SERP Benefit when such leave commenced.

 

(2)               Military Leave.

 

A Participant who commences a leave for the purpose of qualified military
service as that term is defined by Section 414(u) of the Internal Revenue Code
and who returns to employment within the time period specified by said
Section and otherwise meets the requirements of said Section and of the Plan
shall be deemed for all Plan purposes as having been a Regular Employee
throughout the period of qualified military service and to have received
Compensation during the leave at the rate in effect immediately before the
military leave began.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 7- Eligibility for SERP Benefits

 

A Participant shall be eligible for a SERP Benefit only if the Participant is an
Executive on his or her date of termination with IBM, the Participant has Pay in
excess of the Pay Threshold on his or her date of termination with IBM, a
forfeiture under ARTICLE 11 does not occur, and either:

 

A.                                   The Participant’s employment with IBM
terminates for any reason other than cause on a date after the Participant has
completed five years of Eligibility Service and has attained age 60; or

 

B.                                     The Participant’s employment with IBM
terminates on a date after the Participant has completed 15 years of Eligibility
Service and has attained age 55, and either:

 

(1)                                  The Participant’s employment terminates
because of the Participant’s total and permanent disability (as determined in
accordance with the terms of the IBM Long-Term Disability Plan, as amended from
time to time); or

 

(2)                                  Approval is granted at the discretion of:

 

(a)          the Board, in the case of the two highest paid officers of IBM,

 

(b)         the Committee and the Chairman and Chief Executive Officer of IBM,
in the case of any other officer of IBM, and

 

(c)          the chief human resources officer and any other approvals required
by the Chairman’s and Chief Executive Officer’s delegated powers matrix, in all
other cases.

 

ARTICLE 8 - SERP Benefits

 

A.                                   Formula.

 

The Participant’s annual SERP Benefit, when expressed as a single life annuity
commencing as of the first day of the month next following the Participant’s
termination of employment, shall be calculated as follows:

 

(1)                                  1% times Pay up to the Pay Threshold for
the year of termination times the number of years of Benefit Service; plus

 

(2)                                  2.5% times Pay in excess of the Pay
Threshold for the year of termination times the number of years of Benefit
Service.

 

There shall be offset from the amount calculated in (1) and (2), an Offset
Amount.  The Offset Amount shall be the annual single life annuity the
Participant is entitled to receive under the IBM Personal Pension Plan beginning
on the Annuity Commencement Date.  Notwithstanding the preceding sentence, in
the case of a Choice 1 Employee who elected under Section 17.3 of the IBM
Personal Pension Plan to have a Personal Pension Account, the Offset Amount
shall be the single life annuity

 

8

--------------------------------------------------------------------------------


 

the Participant would have been entitled to receive under the IBM Personal
Pension Plan beginning on the Annuity Commencement Date if such Participant had
elected under Section 17.3 of the IBM Personal Pension Plan not to have a
Personal Pension Account.  For purposes of determining the Offset Amount, the
single life annuity will be calculated based on what the Participant’s benefit
under the IBM Personal Pension Plan would have been if the Participant had not
received any distributions from the IBM Personal Pension Plan before the Annuity
Commencement Date.

 

In no event shall the SERP Benefit (before taking into account the Offset
Amount) exceed 65% times Pay times a fraction the numerator of which is the
number of years and completed months of the Participant’s Benefit Service and
the denominator of which is 35.

 

In no event shall the SERP Benefit be less than what the SERP Benefit would be
if the Participant’s Pay, the Participant’s Benefit Service, and the Pay
Threshold were equal to the Participant’s Pay, the Participant’s Benefit
Service, and the Pay Threshold on the December 31 preceding the Participant’s
termination of employment.

 

B.                                     Reduction for SERP Benefits Payable Prior
to Age 60.

 

If the Participant’s Annuity Commencement Date is on or after his or her 60th
birthday, the Participant’s SERP Benefit when paid in the form of a single life
annuity, shall be equal to the SERP Benefit calculated in accordance with
Section A of this ARTICLE 8.

 

If the Participant’s Annuity Commencement Date is before his or her 60th
birthday, the Participant’s SERP Benefit, as calculated in the form of a single
life annuity and before adjustment for the Offset Amount described in Section A
of this ARTICLE 8, shall be reduced by ½ of 1% for each month that the Annuity
Commencement Date precedes age 60.

 

C.                                     Form and Method of Payment.

 

A Participant may elect to be paid under any annuity form of payment described
in Section 12.2(c)(1),(2), or (3) of the IBM Personal Pension Plan.  Any such
election must be made in the manner and form prescribed by IBM’s Executive
Compensation Department.  Each form of payment shall be the Actuarial Equivalent
of a single life annuity payable to the Participant in accordance with this
ARTICLE 8.

 

Payment of the SERP Benefit shall be made monthly as of the first day of the
month beginning with the month following the month in which the Participant
terminates employment with IBM.

 

D.                                    Effective Date of Election.  Any election
under this ARTICLE 8 shall be effective on the Participant’s Annuity
Commencement Date.  The death of a survivor annuitant before the Participant’s
Annuity Commencement Date automatically revokes any such election.  The death of
a survivor annuitant on or after the Participant’s Annuity Commencement Date
does not revoke the Participant’s election.

 

E.                                    Revocation of Election.  A Participant may
revoke an election he or she has made under this ARTICLE 8 at any time before
the Participant’s Annuity Commencement Date.  In order to be effective, any such
revocation must be received by IBM’s Executive Compensation Department before
the Annuity Commencement Date and must be made in the manner and form prescribed
by IBM’s Executive Compensation

 

9

--------------------------------------------------------------------------------


 

Department.  A timely revocation of an election shall only become effective upon
receipt by IBM’s Executive Compensation Department.

 

If a Participant revokes an election of an alternative form of payment, the
Participant’s form of payment shall automatically revert to the default form of
payment prescribed by this ARTICLE 8.  After revoking an election, the
Participant may elect an alternative form of payment in accordance with this
ARTICLE 8; however, in order to become effective, the Participant’s election of
an alternative form of payment must be received by IBM’s Executive Compensation
Department before the Participant’s Annuity Commencement Date.

 

F.                                      SERP Benefit for Disabled Participants.
 The SERP Benefit for a Participant who becomes totally and permanently disabled
(as determined in accordance with the terms of the IBM Long-Term Disability
Plan, as amended from time to time) shall be based on the Participant’s Benefit
Service, the Participant’s Pay, and the Pay Threshold as of the date such
Participant starts receiving benefits under the IBM Long-Term Disability Plan
and on the Offset Amount calculated as of the Participant’s Annuity Commencement
Date.  For purposes of determining such a Participant’s Annuity Commencement
Date, such a Participant shall be treated as an Executive (and may not receive
SERP Benefits) until the date such Participant ceases receiving disability
benefits under the IBM Long-Term Disability Plan.

 

ARTICLE 9 - Preretirement Survivor Annuity

 

A preretirement survivor annuity shall be payable only to the Spouse or Domestic
Partner of a Participant who dies before his or her Annuity Commencement Date,
but who, on the date of death, has a Spouse or Domestic Partner and who, on the
date of death, has completed 15 years of Eligibility Service and has attained
age 55, or has completed five years of Eligibility Service and has attained age
60.  The preretirement survivor annuity shall be the survivor annuity that the
Participant’s Spouse or Domestic Partner would have received under the Plan had
the Participant terminated employment on his or her date of death with a 50%
joint and survivor annuity in effect in accordance with the provisions of
ARTICLE 8.  The Spouse or Domestic Partner shall begin receiving the
preretirement survivor annuity as of the first day of the month next following
the Participant’s date of death, unless the Spouse or Domestic Partner elects to
defer receiving the preretirement survivor annuity until the first day of any
subsequent month, but not later than the first day of the month next following
the date the Participant would have attained age 60, had the Participant lived. 
If the Spouse or Domestic Partner elects to defer the preretirement survivor
annuity, the reduction for SERP Benefits payable prior to age 60 in Section B of
ARTICLE 8 shall be based on such deferred commencement date.

 

ARTICLE 10 - Suspension of SERP Benefits for Re-Employed Participants

 

If a Participant who has previously terminated employment and is receiving SERP
Benefits pursuant to the Plan is re-employed by IBM, any SERP Benefit otherwise
payable to the Participant shall be suspended during the period of reemployment.
 When the reemployed Participant subsequently terminates employment, the
Participant shall receive, at the Participant’s election, either:

 

10

--------------------------------------------------------------------------------


 

A.                                   A SERP Benefit based on (1) the amounts
used as the Participant’s Benefit Service, the Participant’s Pay and the Pay
Threshold to calculate the suspended SERP Benefit as of the date the Participant
previously terminated employment, and (2) the Offset Amount as of the date the
Participant subsequently terminates employment.  This net SERP Benefit shall be
adjusted for early commencement and form of payment in accordance with Sections
B and C of ARTICLE 8 in the same manner, and be payable in the same form, as the
suspended SERP Benefit; or

 

B.                                     The SERP Benefit the Participant is
eligible to receive under the terms of the Plan in effect on the date the
Participant’s subsequent employment with IBM ceases, based on the Participant’s
Pay, Benefit Service and Eligibility Service and the Pay Threshold as of that
date, but reduced by the Actuarial Equivalent of any SERP Benefit paid before
the Participant’s reemployment.

 

ARTICLE 11 - Forfeiture

 

A.                                   Detrimental Activities.  A Participant
shall not engage in any “Detrimental Activity.”  For purposes of this
ARTICLE 11, “Detrimental Activity” shall include: (i) the rendering of services
for any organization or engaging directly or indirectly in any business which is
or becomes competitive with IBM, or which organization or business, or the
rendering of services to such organization or business, is or becomes otherwise
prejudicial to or in conflict with the interests of IBM; (ii) the disclosure to
anyone outside IBM, or the use in other than the Company’s business, without
prior written authorization from IBM, of any confidential information or
material, as defined in the Company’s Agreement Regarding Confidential
Information and Intellectual Property, relating to the business of IBM, acquired
by the Participant either during or after employment with IBM; (iii) the failure
or refusal to disclose promptly and to assign to IBM, pursuant to the Company’s
Agreement Regarding Confidential Information and Intellectual Property, all
right, title and interest in any invention or idea, patentable or not, made or
conceived by the Participant during employment by IBM, relating in any manner to
the actual or anticipated business, research or development work of IBM or the
failure or refusal to do anything reasonably necessary to enable IBM to secure a
patent where appropriate in the United States and in other countries;
(iv) activity that results in termination of the Participant’s employment for
cause; (v) a violation of any rules, policies, procedures or guidelines of IBM,
including but not limited to the Company’s Business Conduct Guidelines; (vi) any
attempt directly or indirectly to induce any employee of IBM to be employed or
perform services elsewhere or any attempt directly or indirectly to solicit the
trade or business of any current or prospective customer, supplier or partner of
IBM; (vii) the Participant being convicted of, or entering a guilty plea with
respect to, a crime, whether or not connected with IBM; or (viii) any other
conduct or act determined to be injurious, detrimental or prejudicial to any
interest of IBM.

 

B.                                     Forfeiture and Rescission.  Upon
termination of employment, and from time to time thereafter upon request by the
Plan Administrator, a Participant shall certify in a form and manner acceptable
to the Plan Administrator that he or she is in compliance with the terms and
conditions of the Plan.  Failure to comply with the provisions of this
ARTICLE 11 prior to termination of employment or prior to receipt of any SERP
Benefit payment hereunder shall cause the forfeiture of all SERP Benefits even
if the failure to comply is not discovered until SERP Benefits have commenced. 
Failure to comply with the provisions of this ARTICLE 11 after SERP Benefits
have commenced hereunder shall cause any such payments to be rescinded from the
point in

 

11

--------------------------------------------------------------------------------


 

time when the conduct which led to the failure to comply occurred.  The Plan
Administrator shall notify the Participant in writing of any such rescission,
and within ten days after receiving a notice of rescission from IBM, the
Participant shall pay to IBM in cash the amount of any payment that has been
rescinded in accordance with this ARTICLE 11.

 

ARTICLE 12 - Information For SERP Benefit Calculations

 

Any delay in receiving from a Participant or Beneficiary information requested
by the Company’s Executive Compensation Department, including but not limited to
information regarding a Participant’s Spouse, Domestic Partner or other factors
necessary for the calculation of SERP Benefits, shall result in the SERP
Benefits payable being based initially on the information then available to
IBM’s Executive Compensation Department and the Plan Administrator, and their
estimate of any unavailable information.  If additional or different information
thereafter becomes available to IBM’s Executive Compensation Department or the
Plan Administrator, SERP Benefits shall be adjusted appropriately as determined
by the Plan Administrator.

 

If any overpayment of SERP Benefits is made, the Plan Administrator may recover
such overpayment by any means it wishes, in its sole discretion, including
requiring the repayment of any overpaid amount (with a forfeiture of all future
payments being one of the possible remedies for failure to repay), or offsetting
the amount of the overpayment against further amounts payable to or on account
of the person who received the overpayment until the overpayment has been
recovered in full.

 

ARTICLE 13 - Non-Alienation Of SERP Benefits

 

No SERP Benefit payable under the Plan shall be subject to alienation, sale,
transfer, assignment, pledge, attachment, garnishment, lien, levy or like
encumbrance.  No SERP Benefit under the Plan shall in any manner be liable for
or subject to the debts or liabilities of any person entitled to SERP Benefits
under the Plan. Notwithstanding the preceding, the Plan Administrator may
withhold any SERP Benefit and use it to satisfy any debt or other obligation
that the Participant has to IBM.

 

ARTICLE 14 - Withholding Taxes

 

IBM and the Plan Administrator shall withhold such taxes and make such reports
to governmental authorities as they reasonably believe to be required by law.

 

ARTICLE 15 - Distributions to Minors and Incompetents

 

If the Plan Administrator determines that any Participant or Beneficiary
receiving or entitled to receive SERP Benefits under the Plan is incompetent to
care for his or her affairs, and in the absence of the appointment of a legal
guardian of the property of the incompetent, payments due under the Plan (unless
prior claim thereto has been made by a duly qualified guardian, committee or
other legal representative) may be made to the spouse, parent, brother

 

12

--------------------------------------------------------------------------------


 

or sister or other person, including a hospital or other institution, deemed by
the Plan Administrator to have incurred or to be liable for expenses on behalf
of such incompetent.

 

In the absence of the appointment of a legal guardian of the property of a
minor, any minor’s share of SERP Benefits under the Plan may be paid to such
adult or adults as in the opinion of the Plan Administrator have assumed the
custody and principal support of such minor.

 

The Plan Administrator, however, in its sole discretion, may require that a
legal guardian for the property of any such incompetent or minor be appointed
before authorizing the payment of SERP Benefits in such situations.  SERP
Benefit payments made under the Plan in accordance with determinations of the
Plan Administrator pursuant to this ARTICLE 15 shall be a complete discharge of
any obligation arising under the Plan with respect to such SERP Benefit
payments.

 

ARTICLE 16 - No Right to Employment

 

Nothing herein contained shall be deemed to give any employee the right to be
retained in the service of IBM or to interfere with the right of IBM to
discharge any employee at any time without regard to the effect that such
discharge may have upon the employee under the Plan.

 

ARTICLE 17 - Unfunded Plan

 

The Plan shall be unfunded.  IBM shall not be required to segregate any assets
to provide SERP Benefits, nor shall the Plan be construed as providing for such
segregation, nor shall IBM or the Committee be deemed to be a trustee of any
assets of the Plan.  Any liability of IBM to any Participant or Beneficiary with
respect to SERP Benefits shall be based solely upon any contractual obligations
created by the Plan.  No such obligation of IBM shall be deemed to be secured by
any pledge or other encumbrance or any property of IBM.  Neither IBM nor the
Committee shall be required to give any security or bond for the performance of
any obligation created by the Plan.

 

ARTICLE 18 - Miscellaneous

 

A.                                   Construction.  Unless the contrary is
plainly required by the context, wherever any words are used herein in the
masculine gender, they shall be construed as though they were also used in the
female gender, and vice versa, and wherever any words are used herein in the
singular form, they shall be construed as though they were also used in the
plural form, and vice versa.

 

B.                                     Severability.  If any provision of the
Plan is held illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining parts of the Plan, and the Plan shall be
construed and enforced as if such illegal or invalid provision had never been
inserted herein.

 

C.                                     Titles and Headings Not to Control.  The
titles to ARTICLES and the headings of Sections in the Plan are placed herein
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than such titles or headings, shall control.

 

13

--------------------------------------------------------------------------------


 

D.                                    Complete Statement of the Plan.  This
document is a complete statement of the Plan.  The Plan may be amended, modified
or terminated only in writing and then only as provided herein.

 

E.                                      Booklets and Brochures.  IBM may from
time to time issue to Participants one or more booklets or brochures summarizing
the Plan.  In the event of any conflict between the Plan document and the
booklets and brochures, the Plan document shall control.

 

ARTICLE 19 - Situs of Plan; Governing Law

 

The situs of the Plan shall be the State of New York.  The Plan shall be
governed by ERISA to the extent not exempted there from, and to the extent not
preempted by ERISA, the laws of the State of New York.

 

14

--------------------------------------------------------------------------------


 

APPENDIX A

 

TRANSITION RULES

 

A.                                   A Participant who:

 

(1)                                  Had attained his or her Normal Retirement
Age or Early Retirement Age or was within five years of attaining his or her
Normal Retirement Age or Early Retirement Age on June 30, 1999,

 

(2)                                  Was a Regular Employee throughout the
period commencing on July 1, 1998 and ending on July 1, 1999,

 

(3)                                  Was an Executive on June 30, 1999, and

 

(4)                                  Had Pay of at least $160,000 on
December 31, 1998,

 

shall receive a SERP Benefit equal to the greater of the SERP Benefit described
in the Plan without regard to the appendices or the SERP benefit under the Prior
Plan as described in APPENDIX B; provided, however, that effective July 1, 1999,
Section F of ARTICLE 8 of the Plan shall apply instead of Section F of ARTICLE 8
of APPENDIX B.

 

B.                                     A Participant who is described in
Section A(2), (3) and (4) of this APPENDIX A, but not Section A(1), shall
receive a SERP Benefit equal to the greater of (1) the SERP Benefit described in
the Plan without regard to the appendices, or (2) the SERP Benefit under the
Prior Plan as described in APPENDIX B, but with such SERP Benefit calculated
based on the Participant’s Pension Credit (as described in Section A of
ARTICLE 8 of APPENDIX B) as of the earlier of termination of employment with
IBM, or December 31, 2003, and on the Participant’s total annual single life
annuity (as described in Section A(ii) of ARTICLE 8 of APPENDIX B) as of the
Participant’s Annuity Commencement Date.

 

C.                                     A Participant who is described in
Section A or B of this APPENDIX A, who terminates employment with IBM after
June 30, 1999, and who is subsequently reemployed by IBM shall not be covered
under Section A or B of this APPENDIX A unless such coverage is approved by the
officers specified in Section B(2)(c) of ARTICLE 7.

 

D.                                    No person shall be entitled to a benefit
provided under APPENDIX B, except as provided in Sections A, B, or C of this
APPENDIX A.

 

15

--------------------------------------------------------------------------------


 

APPENDIX B

IBM Supplemental Executive Retirement Plan (the “Prior Plan”)

 

 

IBM SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(Effective January 1, 1995)

 

16

--------------------------------------------------------------------------------


 

ARTICLE 1 - Purpose

 

International Business Machines Corporation (“IBM”), a New York corporation, has
established the IBM Supplemental Executive Retirement Plan (the “SERP” or the
“Plan”) with the intention of attracting and retaining executives whose skills
and talents are important to IBM’s operations by providing a monthly retirement
income that supplements benefits under the IBM Retirement Plan.

 

ARTICLE 2 - Definitions

 

a.                                       Company - IBM and its Domestic
Subsidiaries, excluding foreign offices of the Company except as otherwise
provided in these Articles.

 

b.                                      Subsidiary - a corporation, or other
form of business organization, the majority interest of which is owned, directly
or indirectly, by the Company.

 

c.                                       Domestic Subsidiary - a Subsidiary
organized and existing under the laws of the United States or any state,
territory or possession thereof, provided, however, that the Plan shall not be
deemed to cover the employees of any Domestic Subsidiary unless so authorized by
the chief human resources officer of IBM.

 

d.                                      Board of Directors - the Board of
Directors of IBM.

 

e.                                       Executive Compensation and Management
Resources Committee (also, the “Committee”) - the Executive Compensation and
Management Resources Committee of the Board of Directors or such other persons
or group as said Board may appoint to serve as the Committee.

 

f.                                         Foreign Service - Service with a
Foreign Subsidiary (i.e., a Subsidiary other than a Domestic Subsidiary) or with
a Foreign Branch (i.e., a branch of the Company or of a Domestic Subsidiary that
operates principally outside the United States, its territories or possessions).

 

g.                                      IBM Retirement Plan - the retirement
plan established by IBM pursuant to a resolution of its Board of Directors
effective December l8, l945, as amended from time to time.

 

17

--------------------------------------------------------------------------------


 

h.                                      Regular Employee (also, “Employee”) - an
employee so defined by the IBM Retirement Plan.

 

i.                                          Executive - A Regular Employee so
classified in the sole discretion of the Company’s chief human resources
officer.

 

j.                                          Participant - an Executive who meets
the requirements of ARTICLE 3, or a former Executive who is accruing or
receiving Benefits pursuant to the provisions of the Plan.

 

k.                                       Beneficiary - a person who is
designated by a Participant or by the terms of the Plan to receive a Benefit
under the Plan in respect of a deceased Participant.  A Beneficiary shall not be
considered a Participant by virtue of this definition.

 

l.                                          ERISA - the Employee Retirement
Income Security Act of l974, as amended from time to time.

 

m.                                    Plan Administrator - a person or a
committee appointed pursuant to ARTICLE 4 hereof which shall be responsible for
reporting, record keeping and related administrative matters under the Plan.  If
a committee is appointed to serve as the Plan Administrator, any one of the
members of the committee may act individually on behalf of the committee to
fulfill the committee’s duties.

 

n.                                      Continuous Service - Service as defined
in the IBM Retirement Plan except as provided in ARTICLE 6 hereof; provided that
a Participant shall not in any event be considered to have more than 35 years of
Continuous Service hereunder.

 

o.                                      Compensation - Compensation as defined
in the IBM Retirement Plan except that in no event shall 1989 or 1994 Long-Term
Incentive Plan awards or payments or payments under any successor plan be
included in Compensation.

 

p.                                      Plan Year - the calendar year.

 

q.                                      Normal Retirement Age - age 65.

 

r.                                         Normal Retirement Date - the date
specified by ARTICLE 7A hereof.

 

18

--------------------------------------------------------------------------------


 

s.                                       Early Retirement Date - the date on
which a Participant retires from employment with the Company in accordance with
the provisions of ARTICLE 7B hereof.

 

t.                                         Spouse - a person who, according to
the laws of the state of a Participant’s domicile, is the Participant’s spouse
on the earlier of (i) the date of the Participant’s death while employed by the
Company or (ii) the Participant’s Annuity Commencement Date.

 

u.                                      Actuarial Equivalent - shall mean a form
of payment that is equal in value to another form of payment, as determined by
the Plan Administrator in accordance with the actuarial assumptions specified by
the IBM Retirement Plan.

 

v.                                      Annuity Commencement Date - shall mean
the date as of which SERP Benefits are scheduled to commence.

 

w.                                    SERP Benefit (also, “Benefit”) - a payment
or series of payments made or due under the Plan.

 

x.                                        Pay - the average of the Participant’s
annual Compensation over (i) the last five years of employment or (ii) the
highest consecutive five calendar years of employment, whichever is greater.

 

y.                                      Breakpoint - $185,000, subject to such
adjustments as may be made from time to time by IBM’s chief human resources
officer in his or her sole discretion.

 

z.                                        Earnings Threshold - $150,000, subject
to such adjustments as may be made from time to time by IBM’s chief human
resources officer in his or her sole discretion.

 

ARTICLE 3 - Coverage and Effect

 

This document states the terms of the Plan as established by Resolution of the
Board of Directors on October 24, 1994 and first effective on January 1, 1995. 
Participation is limited to Executive Level Regular Employees in the United
States whose Pay equals or exceeds the Earnings Threshold.

 

19

--------------------------------------------------------------------------------


 

ARTICLE 4 - Management and Administration

 

The Plan may be amended from time to time for any purpose permitted by law or
terminated at any time by written resolution of the Board or the Committee, but
only if the Committee’s action is not materially inconsistent with a prior
action of the Board.  The authority to amend or terminate the Plan shall include
the authority to amend the procedure for amending or terminating the Plan and
the authority to amend or terminate any related instrument or agreement.

 

The following persons and groups of persons shall severally have the authority
to control and manage the operation and administration of the Plan as herein
delineated:  (a) the Board of Directors, (b) the Executive Compensation and
Management Resources Committee, (c) IBM’s chief human resources officer, and
(d) the Plan Administrator and each person on any committee serving as the Plan
Administrator.  Each person or group of persons shall be responsible for
discharging only the duties assigned to it by the terms of the Plan.

 

The Board of Directors shall be responsible only for designating those persons
who will serve on the Committee and for approving any resolution to terminate
the Plan.

 

The Committee may, pursuant to a duly adopted resolution, delegate to IBM’s
chief financial officer, chief human resources officer, or Treasurer, the Plan
Administrator and/or any other officer or employee of IBM, authority to carry
out any decision, directive or resolution of the Committee.

 

The Committee shall appoint one or more executives employed by IBM to serve as
Plan Administrator or as a committee to fulfill the function of Plan
Administrator.  The Plan Administrator shall have the full power and authority,
in its sole discretion: (a) to promulgate and enforce such rules and regulations
as it shall deem necessary or appropriate for the administration of the Plan;
(b) to adopt any amendments to the Plan that are required by law; (c) to
interpret the Plan consistent with the terms and intent thereof; and (d) to
resolve any possible ambiguities, inconsistencies and omissions in the Plan. 
All such actions shall be in accordance with the terms and intent of the Plan
and the Plan Administrator shall on a regular basis report such actions to the
Committee.  Additionally, IBM’s chief human resources officer shall appoint and
designate such other IBM employees as may be needed to provide adequate staff
services to the Committee and the Plan Administrator.

 

The Committee and/or the Plan Administrator may engage the services of
accountants, attorneys, actuaries, consultants and such other professional
personnel as they deem necessary or advisable to assist them in fulfilling their
responsibilities

 

20

--------------------------------------------------------------------------------


 

under the Plan.  The Committee, the Plan Administrator, and their delegates and
assistants shall be entitled to act on the basis of all tables, valuations,
certificates, opinions and reports furnished by such professional personnel.

 

ARTICLE 5 - Claims Procedure

 

IBM’s Executive Compensation Department is responsible for advising Participants
and Beneficiaries of their Benefits under the Plan.  If a Participant or
Beneficiary believes he or she is entitled to Benefits and has not received
them, the Participant or Beneficiary must submit a written claim to the Director
of Executive Compensation, IBM Corporation, Old Orchard Road, Armonk, New York
l0504.  The Plan Administrator shall furnish to the Participant or Beneficiary a
written decision setting forth the Plan Administrator’s decision.  If the Plan
Administrator denies a claim for Benefits in whole or in part, the claimant may
appeal the denial of the claim in writing within 60 days of receiving the Plan
Administrator’s written decision.

 

ARTICLE 6 - Service Credit

 

A.                                   Foreign Service

 

All Foreign Service by a Regular Employee who is otherwise eligible for Benefits
under the Plan will be deemed for all Plan purposes, in all respects as
Continuous Service with the Company, except that there shall be deducted from
the combined amount payable under the Plan and the IBM Retirement Plan, any
amount paid or payable to the Participant or Beneficiary arising out of Foreign
Service to the extent that credit is given for such Foreign Service under this
ARTICLE 6A and pursuant to any pension, retirement, severance indemnity,
provident fund or other similar plan—whether in the form of installments or lump
sum and whether private or sponsored by a foreign government—to the extent not
provided by direct contributions made by the Participant,

 

(l)                                     provided that a Participant with such
Foreign Service immediately preceded by Continuous Service with the Company
must, before credit for such Foreign Service is given, resume employment as a
Regular Employee of the Company; and

 

(2)                                  further provided that a Participant with
such Foreign Service not immediately preceded by Continuous Service with the
Company must, before credit for such Foreign Service is given, complete one year
of Continuous Service as a Regular Employee of the Company subsequent to such
Foreign Service.

 

21

--------------------------------------------------------------------------------


 

B.                                     Service Credit for Leaves of Absence

 

A Participant who commences a leave of absence granted under IBM’s human
resources practices then in effect, and who resumes the status of an Executive
Level Regular Employee upon completion of the leave, shall be deemed, for all
Plan purposes, as having been an actively employed Participant throughout the
leave and to have received Compensation during the leave at the rate in effect
immediately before the leave began.  If the Participant does not so resume his
or her status as an Executive Level Regular Employee for at least 30 days for
any reason other than disability or death, the Participant shall be treated as
having severed from service with the Company on the date immediately preceding
the date the leave began (i.e., the last day worked), and neither the
Participant nor the Participant’s Beneficiary shall be eligible for a SERP
Benefit.

 

C.                                     Other Service Credit

 

IBM’s chief executive officer, or other senior officer designated by the
Committee, in his or her sole discretion, may grant Continuous Service credit to
an Executive in excess of actual Continuous Service subject to such limitations
and conditions as the officer considers appropriate, if the officer deems this
to be in the best interests of the Company.

 

ARTICLE 7 - Retirement Date and Commencement of Benefits

 

A.                                   Normal Retirement Date

 

A Participant’s Normal Retirement Date is the last working day of the month in
which his or her 65th birthday occurs; provided that the Participant has
completed one year of Continuous Service, and further provided that, if a
Participant was born on the first day of the month, the Normal Retirement Date
shall be the last day of the month immediately preceding the 65th anniversary of
birth.

 

B.                                     Early Retirement Date

 

A Participant described in any of the following paragraphs may retire from
employment on an Early Retirement Date specified in the applicable paragraph
below:

 

1.                                       A Participant with 30 years or more of
Continuous Service may retire on an Early Retirement Date at the end of any
month,

 

22

--------------------------------------------------------------------------------


 

2.                                       A Participant with 15 or more years of
Continuous Service may retire on an Early Retirement Date at the end of any
month at or after reaching age 55,

 

3.                                       A Participant with five or more years
of Continuous Service who is eligible to receive Social Security benefits at age
62 may retire on an Early Retirement Date at the end of any month at or after
reaching age 62;

 

provided that in order to retire on an Early Retirement Date a Participant must
give the Company at least six months prior written notice, in a form approved by
the Plan Administrator, of his or her intention to retire early and to have SERP
Benefits commence, unless the Plan Administrator waives such notice requirement.

 

C.  Commencement of SERP Benefits

 

In addition to all other conditions, in no event shall payment of SERP Benefits
commence unless and until the Participant applies for such Benefits before his
or her Annuity Commencement Date.  In no event shall any SERP Benefit be paid
under this Plan unless the Participant (1) meets the Plan’s eligibility
conditions on the date of his or her retirement, disability, or death,
(2) retires (or dies while eligible to retire) under the terms of the IBM
Retirement Plan, (3) holds an Executive Level position (as determined by IBM’s
chief human resources officer in his or her sole discretion) on the date of his
or her retirement or death, and (4) complies with the requirements imposed by
ARTICLE 11 hereof.

 

ARTICLE 8 - SERP Benefits

 

A.                                   Normal Retirement Benefit

 

The Participant’s SERP Benefit, when expressed as a single life annuity
commencing as of the first day of the month next following the Participant’s
Normal Retirement Date, shall be equal to one-twelfth of the Phase-In Percentage
(defined below) multiplied by the excess of (i) the Pension Credit (defined
below) over (ii) the total annual single life annuity benefit at Normal
Retirement Age, including the single life annuity benefit attributable to the
Personal Retirement Provision whether such is paid in annuity form or not,
payable monthly to the Participant under the IBM Retirement Plan or under any
pension arrangement between the Company and a Participant which is payable
monthly for life after termination of employment.

 

23

--------------------------------------------------------------------------------


 

The Phase-In Percentage shall be determined on the date the Participant retires,
and shall not be increased thereafter.  If the Participant retires on
January 31, 1995, the Phase-In Percentage shall be 27%.  If the Participant
retires after January 31, 1995, the Phase-In Percentage shall be 27% plus 2% for
each succeeding month (3% for the month of December) up to and including the
month of the Participant’s retirement, until the Phase-In Percentage reaches
100% for a Participant retiring on or after December 31, 1997.  The Phase-In
Percentage shall in no event exceed 100%.

 

The Pension Credit shall be a single life annuity equal to the sum of:

 

(1) 1.7% of Pay up to the Breakpoint, plus 2.55% of Pay in excess of the Break
Point (if any), multiplied by the Participant’s years of Continuous Service up
to a maximum of 20 years,

 

(2) 1.3% of Pay multiplied by the Participant’s years of Continuous Service
between 20 and 30 years (if any), plus

 

(3) .75% of Pay multiplied by the Participant’s Continuous Service between 30
and 35 years (if any).

 

B.                                     Early SERP Benefit

 

If the Participant elects to retire on an Early Retirement Date with an Annuity
Commencement Date on or after his or her 60th birthday, the Participant’s SERP
Benefit when paid in the form of a single life annuity, shall be equal to the
SERP Benefit calculated in accordance with Section A of this ARTICLE 8 based on
the Participant’s years of Continuous Service and Pay on the Participant’s Early
Retirement Date.

 

If the Participant elects to retire on an Early Retirement Date with an Annuity
Commencement Date before his or her 60th birthday, the Participant’s SERP
Benefit, when paid in the form of a single life annuity, shall be be the amount
determined in accordance with the following table:

 

24

--------------------------------------------------------------------------------


 

Participant’s
Age at Annuity
Commencement Date
begins

 

SERP Benefit under
ARTICLE 8A hereof,
reduced
by the following

 

 

 

 

 

59

 

3%

 

58

 

7%

 

57

 

11%

 

56

 

15%

 

55

 

20%

 

below 55

 

20% plus 5% per year for each year before the Participant’s 55th birthday

 

 

For each month of age falling between the ages or years shown above, one-twelfth
of the difference between the respective factors should be added.

 

The reductions described in this Section 8B shall be applied to the Pension
Credit calculation under ARTICLE 8A prior to the subtraction of any benefit
payable under the IBM Retirement Plan.  The Phase-In Percentage shall be applied
to the net SERP Benefit.

 

C.                                     Form and Method of Payment

 

The normal form of payment of the SERP Benefit for a Participant who is
unmarried on his or her Annuity Commencement Date is a single life annuity for
the Participant’s life.

 

The normal form of payment of the SERP Benefit for a Participant who is married
on his or her Annuity Commencement Date is a joint and survivor annuity
providing an annuity to the Participant for life, in a monthly amount that is
less than that payable under a single life annuity, and a survivor annuity for
the life of the Participant’s Spouse in a monthly amount equal to 50 percent of
the monthly amount payable to the married Participant during his or her
lifetime.  This form of payment, which constitutes a 50% joint and survivor
annuity, shall be the Actuarial Equivalent of the single life annuity otherwise
payable to the Participant, based on the age of the Participant and the age of
the Participant’s Spouse as of the Annuity Commencement Date.

 

A Participant also may elect to be paid under any alternative form of payment
available under the IBM Retirement Plan except for the Early Retirement Level
Income Option.  Any such election must be made in the manner and form prescribed
by IBM’s Executive Compensation Department which may, in certain instances,
require the consent of the Participant’s Spouse to the alternative

 

25

--------------------------------------------------------------------------------


 

form of payment.  Each alternative form of payment shall be the Actuarial
Equivalent of the single life annuity payable to the Participant in accordance
with this ARTICLE 8.

 

Payment of the SERP Benefit shall be made monthly as of the first day of the
month beginning with the month following the month in which the Participant
retires from employment with the Company.

 

D.                                    Effective Date of Election

 

Any election under this ARTICLE 8 shall be effective on the later of the
Participant’s Annuity Commencement Date or 30 days after IBM’s Executive
Compensation Department receives the election.  The death of a survivor
annuitant before the Participant’s Annuity Commencement Date automatically
revokes any such election.  The death of a survivor annuitant on or after the
Participant’s Annuity Commencement Date does not revoke the Participant’s
election.

 

E.                                      Revocation of Election

 

A Participant may revoke an election he or she has made under this ARTICLE 8 at
any time before the Participant’s Annuity Commencement Date.  In order to be
effective, any such revocation must be received by IBM’s Executive Compensation
Department before the Annuity Commencement Date and must be made in the manner
and form prescribed by IBM’s Executive Compensation Department.  A timely
revocation of an election shall only become effective upon  receipt by IBM’s
Executive Compensation Department.

 

If a Participant revokes an election of an alternative form of payment, the
Participant’s form of payment shall automatically revert to the normal form of
payment prescribed by this ARTICLE 8.  After revoking an election, the
Participant may elect an alternative form of payment in accordance with this
ARTICLE 8; however, in order to become effective, the Participant’s election of
an alternative form of payment (other than the normal form of payment) must be
received by IBM’s Executive Compensation Department before the Participant’s
Annuity Commencement Date.  A timely election shall become effective as of the
later of the Participant’s Annuity Commencement Date or 30 days after IBM’s
Executive Compensation Department receives the election.

 

F.                                      SERP Benefits for Disabled Participants

 

A Participant who (i) becomes totally and permanently disabled (as determined in
accordance with the terms of the IBM Long Term Disability Plan) after becoming
eligible

 

26

--------------------------------------------------------------------------------


 

to retire hereunder and while at Executive Level, (ii) remains so disabled until
Normal Retirement Age, and (iii) receives benefits under the IBM Long Term
Disability Plan, shall be eligible to receive a SERP Benefit upon reaching
Normal Retirement Age, notwithstanding his or her ineligibility for that Benefit
under other provisions of the Plan.

 

The Annuity Commencement Date for such disabled Participant shall be his or her
Normal Retirement Date. The disabled Participant’s SERP benefit shall be based
on the Participant’s Pay and Continuous Service on the date the Participant’s
IBM Sickness and Accident Income Plan benefits cease.

 

ARTICLE 9 - Preretirement Spousal Annuity

 

A preretirement spousal annuity shall be payable to the Spouse of a Participant
who dies before his or her Annuity Commencement Date, but who, on the date of
death, is both married and eligible to retire immediately hereunder.  The
preretirement spousal annuity shall be the survivor annuity that the
Participant’s Spouse would have received under the Plan had the Participant
retired on his or her date of death with a 50 percent joint and survivor annuity
in effect in accordance with the provisions of ARTICLE 8 hereof.  In no event
shall the preretirement spousal annuity be payable to anyone other than the
Participant’s Spouse on the date of the Participant’s death.

 

ARTICLE 10 - Suspension of Benefits for Reemployed Retired Participants

 

If a retired Participant is reemployed by the Company, any SERP Benefits
otherwise payable to the Participant shall be suspended during the period of
reemployment.  If the reemployed Participant subsequently completes one year of
Continuous Service and retires from the Company, the Participant shall be
eligible for SERP Benefits under the terms of the Plan in effect on the date the
Participant’s employment with the Company ceases, based on the Participant’s Pay
and Continuous Service as of that date, but reduced by the Actuarial Equivalent
of any Benefits paid before the Participant’s reemployment.  If the reemployed
Participant again retires without having completed one year of Continuous
Service during his or her period of reemployment, the SERP Benefits being paid
to the Participant immediately before his or her reemployment shall resume,
without adjustment, immediately following his or her retirement.

 

27

--------------------------------------------------------------------------------


 

ARTICLE 11 - Forfeiture

 

A.                                   Competitive or Prejudicial Conduct

 

A Participant shall not render services for any organization or engage directly
or indirectly in any business which, in the judgment of the chief executive
officer of the Company or other senior officer designated by the Committee, is
or becomes competitive with the Company, or which organization or business, or
the rendering of services to such organization or business, is or becomes
otherwise prejudicial to or in conflict with the interests of the Company.  For
a Participant whose employment has terminated, the judgment of the chief
executive officer shall be based on the Participant’s position and
responsibilities while employed by the Company, the Participant’s
post-employment responsibilities and position with the other organization or
business, the extent of past, current and potential completion or conflict
between the Company and the other organization or business, the effect on the
Company’s customers, suppliers and competitors of the Participant assuming the
post-employment position, the guidelines established in the then current edition
of IBM’s booklet, Business Conduct Guidelines, and such other considerations as
are deemed relevant given the applicable facts and circumstances.  A Participant
who has retired shall be free, however, to purchase as an investment or
otherwise, stock or other securities of such organization or business so long as
they are listed upon a recognized securities exchange or traded
over-the-counter, and such investment does not represent a substantial
investment to the Participant or a greater than 10 percent equity interest in
the organization or business.

 

B.                                     Disclosure of Confidential Information

 

A Participant shall not, without prior written authorization from the Company,
disclose to anyone outside the Company, or use in other than the Company’s
business, any confidential information or material, as defined in the Company’s
Agreement Regarding Confidential Information and Intellectual Property, related
to the business of the Company, acquired by the Participant either during or
after employment with the Company.

 

C.                                     Disclosure and Assignment of Rights

 

A Participant, pursuant to the Company’s Agreement Regarding Confidential
Information and Intellectual  Property shall disclose promptly and assign to the
Company  all right, title, and interest in any invention or idea, patentable or
not, made or conceived by the Participant  during employment by the Company,
relating in any manner

 

28

--------------------------------------------------------------------------------


 

to the actual or  anticipated business, research, or development work of the
Company and shall do anything reasonably necessary to enable the Company to
secure a patent where appropriate in  the United States and in other countries.

 

D.                                    Forfeiture and Rescission

 

Upon retirement, and from time to time thereafter upon request by the Committee,
the Participant shall certify on a form acceptable to the Committee that he or
she is in compliance with the terms and conditions of the Plan. Failure to
comply with the provisions of Section A, B, or C of this ARTICLE prior to
retirement or receipt of any Benefit payment hereunder shall cause the
forfeiture of all SERP Benefits even if the failure to comply is not discovered
until Benefits have commenced.  Failure to comply with the provisions of
Section A, B, and C of this ARTICLE after SERP Benefits have commenced hereunder
shall cause any such payments to be rescinded from the point in time when the
conduct which led to the failure to comply occurred.  The Plan Administrator
shall notify the Participant in writing of any such rescission, and within ten
days after receiving a notice of rescission from the Company, the Participant
shall pay to the Company in cash the amount of any payment that has been
rescinded in accordance with this ARTICLE.

 

ARTICLE 12 - Information for Benefits Calculations

 

A.                                   Incomplete or Incorrect Information

 

Any delay in receiving from a Participant or Beneficiary information requested
by the Company’s Executive Compensation Department, including but not limited to
information regarding a Participant’s Spouse or other factors necessary for the
calculation of Benefits under the Plan, shall result in the Benefits payable
being based initially on the information then available to IBM’s Executive
Compensation Department and the Plan Administrator, and their estimate of any
unavailable information.  If additional or different information thereafter
becomes available to IBM’s Executive Compensation Department or the Plan
Administrator, Benefits shall be adjusted appropriately as determined by the
Plan Administrator.

 

B.                                     Overpayments

 

If any overpayment of Benefits is made under the Plan, the amount of the
overpayment may be set off against further amounts payable to or on account of
the person who received the overpayment until the overpayment has been

 

29

--------------------------------------------------------------------------------


 

recovered in full.  The foregoing remedy is not intended to be exclusive.

 

ARTICLE 13 - Alienation of Benefits

 

No Benefit payable under the Plan shall be subject to alienation, sale,
transfer, assignment, pledge, attachment, garnishment, lien, levy or like
encumbrance.  No Benefit under the Plan shall in any manner be liable for or
subject to the debts or liabilities of any person entitled to Benefits under the
Plan.

 

ARTICLE 14 - Withholding Taxes

 

The Company and the Plan Administrator shall withhold such taxes and make such
reports to governmental authorities as they reasonably believe to be required by
law.

 

ARTICLE 15 - Distributions to Minors and Incompetents

 

If the Plan Administrator determines that any Participant or Beneficiary
receiving or entitled to receive Benefits under the Plan is incompetent to care
for his or her affairs, and in the absence of the appointment of a legal
guardian of the property of the incompetent, payments due under the Plan (unless
prior claim thereto has been made by a duly qualified guardian, committee or
other legal representative) may be made to the spouse, parent, brother or sister
or other person, including a hospital or other institution, deemed by the Plan
Administrator to have incurred or to be liable for expenses on behalf of such
incompetent.

 

In the absence of the appointment of a legal guardian of the property of a
minor, any minor’s share of Benefits under the Plan may be paid to such adult or
adults as in the opinion of the Plan Administrator have assumed the custody and
principal support of such minor.

 

The Plan Administrator, however, in its sole discretion, may require that a
legal guardian for the property of any such incompetent or minor be appointed
before authorizing the payment of Benefits in such situations.  Benefit payments
made under the Plan in accordance with determinations of the Plan Administrator
pursuant to this ARTICLE 15 shall be a complete discharge of any obligation
arising under the Plan with respect to such Benefit payments.

 

30

--------------------------------------------------------------------------------


 

ARTICLE 16 - No Right to Employment

 

Nothing herein contained shall be deemed to give any employee the right to be
retained in the service of the Company or to interfere with the right of the
Company to discharge any employee at any time without regard to the effect that
such discharge may have upon the employee under the Plan.

 

ARTICLE 17 - Unfunded Plan

 

The Plan shall be unfunded.  The Company shall not be required to segregate any
assets to provide Benefits, nor shall the Plan be construed as providing for
such segregation, nor shall the Company or the Committee be deemed to be a
trustee of any assets of the Plan.  Any liability of the Company to any
Participant or Beneficiary with respect to SERP Benefits shall be based solely
upon any contractual obligations created by the Plan.  No such obligation of the
Company shall be deemed to be secured by any pledge or other encumbrance or any
property of the Company.  Neither the Company nor the Committee shall be
required to give any security or bond for the performance of any obligation
created by the Plan.

 

ARTICLE 18 - Miscellaneous

 

A.                                   Construction

 

Unless the contrary is plainly required by the context, wherever any words are
used herein in the masculine gender, they shall be construed as though they were
also used in the female gender, and vice versa, and wherever any words are used
herein in the singular form, they shall be construed as though they were also
used in the plural form, and vice versa.

 

B.                                     Severability

 

If any provision of the Plan is held illegal or invalid for any reason, such
illegality or invalidity shall not affect the remaining parts of the Plan, and
the Plan shall be construed and enforced as if such illegal or invalid provision
had never been inserted herein.

 

C.                                     Titles and Headings Not to Control

 

The titles to ARTICLES and the headings of Sections in the Plan are placed
herein for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

 

31

--------------------------------------------------------------------------------


 

D.                                    Complete Statement of Plan

 

This document is a complete statement of the Plan.  The Plan may be amended,
modified or terminated only in writing and then only as provided herein.

 

E.                                      Booklets and Brochures

 

The Company shall from time to time issue to Participants one or more booklets
or brochures summarizing the Plan.  In the event of any conflict between the
Plan document and the booklets and brochures, the Plan document shall control.

 

ARTICLE 19 - Situs of Plan; Governing Law

 

The situs of the Plan shall be the State of New York.  The Plan shall be
governed by ERISA, and to the extent not preempted by ERISA, the law of the
State of New York.

 

32

--------------------------------------------------------------------------------


 

APPENDIX C

 

Heritage PwCC Partner Plan

 

ARTICLE C1 - Purpose

 

This APPENDIX C, which is effective October 1, 2002, describes the SERP Benefit
for a Regular Employee who is an Executive, as the term Executive is defined in
ARTICLE C2.

 

ARTICLE C2 - Definitions

 

For purposes of this APPENDIX C, capitalized terms shall have the same meaning
as they do in ARTICLE 2, except the following terms shall have the following
meanings:

 

a.                                  Benefit Service - an Executive’s Continuous
Service that occurs on or after October 1, 2002, while a Regular Employee or a
Leave of Absence Employee, and while accruing benefits under the IBM Personal
Pension Plan, rounded to the next completed month, except that Benefit Service
shall not exceed 20 years minus the number of years of Partner Service, and
shall not include periods of Continuous Service that occur prior to the latest
date of hire or rehire with IBM.

 

b.                                 Continuous Service – shall have the same
meaning as it does in ARTICLE 2, except that Continuous Service shall include
Partner Service.

 

c.                                  Eligibility Service - shall have the same
meaning as it does in ARTICLE 2, except that Eligibility Service shall include
Partner Service.

 

d.                                 Executive – an individual who is listed in
Exhibit I, which exhibit is maintained in the office of the Director of
Executive Compensation of IBM. Exhibit I contains a list of individuals who were
partners with PwC immediately prior to October 1, 2002, and who became employed
by IBM as of October 1, 2002.

 

e.                                  Offset Amount - the annual single life
annuity described in Section A of ARTICLE C5.

 

f.                                    Pay – shall have the same meaning as it
does in ARTICLE 2, except that Compensation and Continuous Service earned before
October 1, 2002 shall not be considered.

 

g.                                 Partner Service – an Executive’s service
while a partner with PwC prior to October 1, 2002, as determined based on the
methodology for calculating Benefit Service under the IBM Personal Pension Plan
and based on the date the Executive became a partner at PwC, as provided to IBM
by PwC.

 

h.                                 PwC – PricewaterhouseCoopers.

 

i.                                     Target Percentage – a percentage that is
determined based on age (to a maximum of 50 years) plus Partner Service (to a
maximum of 20 years), as shown below:

 

33

--------------------------------------------------------------------------------


 

If age on September 30, 2002 plus
Partner Service is

 

Target Percentage is

60 or more

 

100%

56 but less than 60

 

90

52 but less than 56

 

80

48 but less than 52

 

70

44 but less than 48

 

60

40 but less than 44

 

50

Less than 40

 

0

 

ARTICLE C3 - Coverage and Effect

 

This Appendix C describes the SERP Benefit for a Regular Employee who is an
Executive, as the term Executive is defined in ARTICLE C2.  The provisions of
ARTICLES 2 through 19 shall apply in determining the SERP Benefit, except as
otherwise provided in ARTICLES C2, C4, C5 and C6.

 

ARTICLE C4 - Eligibility for SERP Benefits

 

Notwithstanding ARTICLE 7, a Participant shall be eligible for a SERP Benefit
only if the Participant is an Executive on his or her date of termination with
IBM, a forfeiture under ARTICLE 11 does not occur, and the Participant’s
employment with IBM terminates for any reason other than cause (i) on a date
after the Participant has completed five years of Eligibility Service and has
attained age 50, or (ii) solely with respect to the amount shown in Exhibit II,
which exhibit is maintained in the office of the Director of Executive
Compensation of IBM, on a date when such amount is greater than $0.

 

ARTICLE C5 - SERP Benefits

 

A.                                   Formula.

 

Notwithstanding Section A of ARTICLE 8, a Participant’s annual SERP Benefit,
when expressed as a single life annuity commencing as of the first day of the
month next following the Participant’s termination of employment, shall equal
1.5% times Pay times the number of years of Benefit Service (but not to exceed
20 years minus the number of years of Partner Service) times the Participant’s
Target Percentage.

 

There shall be offset from the amount described in the preceding paragraph, an
Offset Amount.  The Offset Amount shall equal the sum of (1) and (2):

 

(1)          The annual single life annuity the Participant is entitled to
receive under the IBM Personal Pension Plan beginning on the Annuity
Commencement Date.  For this purpose, the single life annuity will be calculated
based on what the Participant’s benefit under the IBM Personal Pension Plan
would have been if the Participant had not received any distributions from the
IBM Personal Pension Plan before the Annuity Commencement Date; plus

 

34

--------------------------------------------------------------------------------


 

(2)          The annual single life annuity that would be described in
Section A(1) of this ARTICLE C5 if the Pay Credit Percentage described in
Section 11.3(d) of the IBM Personal Pension Plan was 3% instead of 5%.

 

A Participant who is listed in Exhibit II shall receive an additional annual
single life annuity equal to the amount described in Exhibit II, which amount is
dependent on the Participant’s Annuity Commencement Date, times the
Participant’s Target Percentage.  If the Participant’s Annuity Commencement Date
is after December 31, 2007, the amount described in Exhibit II shall be
multiplied by a fraction, the numerator of which is the Participant’s Benefit
Service (disregarding the 20 year cap) as of December 31, 2007, and the
denominator of which is the sum of the numerator and the amount of Continuous
Service the Participant earns after December 31, 2007 and before the
Participant’s Annuity Commencement Date.  For Annuity Commencement Dates not
listed in Exhibit II, linear interpolation shall be used.

 

B.                                     Reduction for SERP Benefits Payable Prior
to Age 55.

 

Notwithstanding Section B of ARTICLE 8, if the Participant’s Annuity
Commencement Date is on or after his or her 55th birthday, the Participant’s
SERP Benefit when paid in the form of a single life annuity, shall be equal to
the SERP Benefit calculated in accordance with Section A of this ARTICLE C5.

 

If the Participant’s Annuity Commencement Date is before his or her 55th
birthday, the Participant’s SERP Benefit, as calculated in the form of a single
life annuity and before offsetting the Offset Amount described in Section A of
this ARTICLE C5 and before adding the additional amount described in Exhibit II,
shall be reduced by 2/3 of 1% for each month that the Annuity Commencement Date
precedes age 55.

 

ARTICLE C6 - Preretirement Survivor Annuity

 

Notwithstanding ARTICLE 9, a preretirement survivor annuity shall be payable
only to the Spouse or Domestic Partner of a Participant who dies before his or
her Annuity Commencement Date, but who, on the date of death, has a Spouse or
Domestic Partner and who, on the date of death, has (i) completed five years of
Eligibility Service and has attained age 50, or (ii) solely with respect to the
amount shown in Exhibit II, has an amount that is greater than $0. The
preretirement survivor annuity shall be the survivor annuity that the
Participant’s Spouse or Domestic Partner would have received under the Plan had
the Participant terminated employment on his or her date of death with a 50%
joint and survivor annuity in effect in accordance with the provisions of
ARTICLE 8.  The Spouse or Domestic Partner shall begin receiving the
preretirement survivor annuity as of the first day of the month next following
the Participant’s date of death.

 

35

--------------------------------------------------------------------------------

 
